
	

113 S2710 IS: Philanthropic Enterprise Act of 2014
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2710
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Menendez (for himself and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt private foundations from the tax on excess
			 business holdings in the case of certain philanthropic enterprises which
			 are independently supervised, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Philanthropic Enterprise Act of 2014.
		
			2.
			Exception from
			 private foundation excess business holding tax for certain philanthropic
			 business holdings
			
				(a)
				In
			 general
				Section 4943 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following new
			 subsection:
				
					
						(g)
						Exception for
				certain philanthropic business holdings
						
							(1)
							In
				general
							Subsection (a) shall not apply with respect to the
				holdings of a private foundation in any business enterprise which
			 for the
				taxable year meets—
							
								(A)
								the exclusive
				ownership requirements of paragraph (2),
							
								(B)
								the all profits to charity requirement of paragraph (3), and
							
								(C)
								the independent
				operation requirements of paragraph (4).
							
							(2)
							Exclusive
				ownership
							The exclusive ownership requirements of this paragraph
				are met if—
							
								(A)
								all ownership
				interests in the business enterprise are held by the private
			 foundation at all
				times during the taxable year, and
							
								(B)
								all the private foundation’s ownership
				interests in the business enterprise were acquired under the terms
			 of a will or
				trust upon the death of the testator or settlor, as the case may
			 be.
							
							(3)
							All profits to charity
							
								(A)
								In
				general
								The all profits to charity requirement of this paragraph is met if the business
			 enterprise,
				not later than 120 days after the close of the taxable year,
			 distributes an
				amount equal to its net operating income for such taxable year to
			 the private
				foundation.
							
								(B)
								Net operating
				income
								For purposes of this paragraph, the net operating income
				of any business enterprise for any taxable year is an amount equal
			 to the gross
				income of the business enterprise for the taxable year, reduced by
			 the sum
				of—
								
									(i)
									the deductions
				allowed by chapter 1 for the taxable year which are directly
			 connected with the
				production of such income,
								
									(ii)
									the tax imposed
				by chapter 1 on the business enterprise for the taxable year, and
								
									(iii)
									an amount for a reasonable reserve for
				working capital and other business needs of the business
			 enterprise.
								
							(4)
							Independent
				operation
							The independent operation requirements of this
				paragraph are met if, at all times during the taxable year—
							
								(A)
								no substantial
				contributor (as defined in section 4958(c)(3)(C)) to the private
			 foundation, or
				family member of such a contributor (determined under section
			 4958(f)(4)) is a
				director, officer, trustee, manager, employee, or contractor of the
			 business
				enterprise (or an individual having powers or responsibilities
			 similar to any
				of the foregoing),
							
								(B)
								at least a
				majority of the board of directors of the private foundation are
			 not—(i)also
				directors or officers of the business enterprise, or(ii)members of the family (determined under section
			 4958(f)(4)) of a substantial
				contributor (as defined in section 4958(c)(3)(C)) to the private
			 foundation, and
								
								(C)
								there is no loan outstanding from the
				business enterprise to a substantial contributor (as so defined) to
			 the private
				foundation or a family member of such contributor (as so
			 determined).
							
							(5)
							Certain deemed
				private foundations excluded
							This subsection shall not apply
				to—
							
								(A)
								any fund or
				organization treated as a private foundation for purposes of this
			 section by
				reason of subsection (e) or (f),
							
								(B)
								any trust
				described in section 4947(a)(1) (relating to charitable trusts),
			 and
							
								(C)
								any trust
				described in section 4947(a)(2) (relating to split-interest
				trusts).
							.
			
				(b)
				Effective
			 date
				The amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
			3.
			Exception to
			 unrelated business tax on specified payments from certain controlled
			 entities
			
				(a)
				In
			 general
				Paragraph (13) of
			 section 512(b) of the Internal Revenue Code of 1986 is amended by adding
			 at the
			 end the following new subparagraph:
				
					
						(G)
						Subparagraph not
				to apply to payments from certain philanthropic controlled
				entities
						Subparagraph (A)
				shall not apply to any payment not in excess of fair market value
			 to a private
				foundation from an entity which is a business enterprise described
			 in section
				4943(g)(1) with respect to such
				foundation.
					.
			
				(b)
				Effective
			 date
				The amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
